Title: To James Madison from William C. C. Claiborne, 29 November 1813
From: Claiborne, William C. C.
To: Madison, James


        
          (Duplicate)
          Dear Sir,
          New Orleans November 29th. 1813.
        
        In my last letter, I had the honor to advise you of the defeat of the Revolutionists in the Spanish Province of Texas, and of the distress of the fugitives, who had Sought an assylum in this State. It is my duty now to inform you, that attempts are at this time making to organi⟨ze⟩ & equip within Louisiana, and elsewhere within the United States, a force for the express purpose of re-entering Texas, & aiding in the overthrow of t⟨he⟩ present Government. With this view, a General Toledo a Spaniard by Birth, and the late commander of the Revolutionists in Texas, is beleived to have visited the western States and Territorys, & a General Humbert, a Frenchman, and holding as is said, the commission of a Brigadier in the

French Armies, has recently come to Louisiana. The last mentioned Gentleman, was a few Weeks ago in this city & without reserve avowed his objects; he held out great Inducements to Such as would follow his fortunes, & many persons, I learn, Stand pledged to join him, So Soon as his plans are matured. Humbert is gone to Nachitoches, but is expected to return to new Orleans, in the course of the Winter. It has So happened that I have not Seen either Toledo or Humbert; The former had left Nachitoches previous to my arrival at that place, and the latter departed from this city a few days previous to my Return to it. For myself Sir, I Should rejoice, at the Success of any Revolution in Spanish America, which could better the condition of its wretched Inhabitants, & Secure to them a free & friendly intercourse with the United States; But this is not to be effected by an association of Individuals on this Frontier, unauthorised & unassisted. Had Teledo [sic], Humbert & their associates the Sanction or countenance of the Government of the United States, I Should take pleasure in forwarding their views; But otherwise Should esteem it a duty to use Such means as are in my power to put down their project, not only on account of the violation of the Laws of the United States but the immediate Injury resulting therefrom to the citizens of this State. During the past Spring & Summer, Nachitoches, was the point of rendezvous for adventurers of all nations, & of every description of character. A like rendezvous Messrs. Humbert & ⟨Tole⟩do would wish again to open, & if it is not Suppressed, there will Soon be o⟨n⟩ the Frontiers of Louisiana a number of Individuals, from whom everything may be expected, but obedience to our Laws & respect for the Constituted ⟨aut⟩horities. I repeat my Solicitude to See accomplished Such a Revolution in Spanish America, as would better the condition of its Inhabitants, & I will add Sir, as would render the whole continent of America independent of European Influence. If the Government of the United States thought proper to favour & Support Such a Revolution, it could doubtless be effected; But of the policy of doing So, it does not become me to give an opinion.
        From the taking possession of Louisiana by the United States to the present day, we have had great cause to complain of the Vast quantities of contraband goods introduced from time to time in this District, But of late, these nefarious practices have So much encreased, as to threaten the entire destruction (within this state) of the Revenue of the United States, arising from Imposts. Enclosed is a Copy of a Proclamation, I lately issued on the Subject, and it Shall be followed up on my part, by Such other measures as circumstances may advise, & my powers permit. It is however essential to the Suppression of Smuggling, that the prosecuting attorney for the United States, Should be a man of great professional Talents & much Zeal & Industry in the discharge of his duties. The present District attorney (Mr. Grymes) is a young man of great promise; he is destined, I

hope to be an ornament to his profession; but I have often lamented his want of experience. I was however on this morning apprised by Mr. Grymes of his intention to forward his resignation by the next mail, & I deem it of Such importance to the Public interest, that he Should be Succeeded by an able Lawyer, that I take the liberty to recommend to your confidence & patronage Mr. Abner L. Duncan formerly attorney General of the late Terri⟨tor⟩y of Orleans, & at present a Representative from New Orleans, to the legislature of this State. This Gentleman is not himself an applicant nor is he acquainted with th⟨e i⟩nterest I take in his behalf. But I have it from good authority, that Should the appointment be offered him, he will accept. Mr. Duncan is a Lawyer of near twenty years Standing, and is at the head of his profession in this State; of his Integrity Sir, no doubt can possibly be entertained, & of his attachment to his country I have had abundant proof. Mr. Duncan is ranked amongst the Federalists; But he belongs to that class whose motives are pure —whose best wishes attend their country, and whose honest & faithful Services may be relied on. There is not a good understanding between Mr. Duncan & the Senators & Representative from Louisiana to congress. But these Gentlemen, will I am Sure, agree with me that the Talents of Mr. Duncan would be greatly useful to the United States, as their prosecuting attorney in this District, & that implicit Confidence may be placed in his filling the trust, with Zeal, Industry & Integrity. You will excuse my Solicitude on this Subject—I have no personal Interests to Serve; on the contrary the loss of Mr. Duncans Talents in the Legislature, will by me be the more regreted, because he is my personal friend; and it is not improbable, but an Enemy of mine personal & political may Succeed him. But the Interests of the United States, the honor of Louisiana require that the System of Smuggling & other violations of the Laws of the United States, which at present prevail in this State, Should be Speedily & effectually checked. If the duties of District Attorney General be confided to in-experienced or feeble hands I Shall loose all hope of Seeing these abuses put down; But if the Government avails itself of the Services of Mr. Duncan, I Shall calculate much on his talents, his experience, & acknowledged Zeal industry & fidelity in the disch⟨ar⟩ge of any trust committed to him. I have the honor to be Sir, with the greatest Respect your faithful friend
        
          William C. C. Claiborne
        
      